DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by McNaul et al (US Patent 5225260).
a.	As to claims 1, 2, 5, 6, 8, 9, and 13 McNaul discloses a subsurface printable laminate with carrier and application tape.  The laminate comprises a plastic film 21 (paper layer), tape layer 22 (cling layer) and carrier layer which can be selectively removable (23 backing layer).  The plastic film layer is made of a polyvinyl fluoride which will read on applicant’s synthetic paper which is printed.  The PVF film has a coating applied to the layer to increase the adhesion of the ink being applied to the film.  The tape layer 22 is comprised of a substrate 24 and adhesive 25.  The substrate 24 can be a polyethylene film and the adhesive can be made of a rubber which is considered a static layer since it’s made of polymers and will have static buildup on the layer.    The carrier layer 23 comprises a polyethylene coated paper layer 28 with an adhesive 29 made of rubber also.  
	It an alternative view, adhesive 25 can read on the a further adhesive layer on the opposite side of the PE layer and the adhesive 29 which is made of rubber will read on the static layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over McNaul et al (US Patent 5225260).
a.	As to claims 11 and 12, McNaul anticipates claim 1 for the reasons noted above, however this reference is silent to the use of silicone.  McNaul disclose the use of silicone oil in an adhesive layer as a release agent.  It would have been obvious to one of ordinary skill in the art to have modified the adhesive layer 25 and used silicone oil as the adhesive as it would be a suitable alternative as it would release the carrier layer.  See MPEP 2144.06.  It should be noted that the static layer should be a cured/solid layer as the claims are directed to a product.  	Therefore the use silicone within the layer would read on claims 11 and 12.

b.	As to claim 16, McNaul anticipates claim 1 for the reasons noted above, however this reference is silent to the use of silicone oil being applied to the PE film of the backing layer.
McNaul disclose the use of silicone oil in an adhesive layer as a release agent.  It would have been obvious to one of ordinary skill in the art to have modified the adhesive layer 25 and used silicone oil as the adhesive as it would be a suitable alternative as it would release the carrier layer.  See MPEP 2144.06.

.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McNaul et al (US Patent 5225260) in view of Jiangsu (CN 202225509U which has been machine translated).
a.	McNaul anticipates claim 1 for the reasons noted above, however this reference is silent to the synthetic paper layer to be an 85 PET / 15 PP film.  
b.	Zhang discloses the use of a PET/PP film which can be printed.
c.	It would have been obvious to one of ordinary skill in the art to have used an 85PET/15PP film as the use of a PET/PP printed film would be a suitable alternative.  See MPEP 2144.06.  Further it would have been obvious to use the blend ratio of 85:15 PET to PP as one of ordinary skill in the art would know how to modify the polymers in order to adjust the layer to obtain a desired properties of strength and flexibility.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNaul et al (US Patent 5225260) in view of van Driesten et al (US Publication 20050271864).
a.	McNaul anticipates claim 1 for the reasons noted above, however this reference is silent to the use of EVA and silicon dioxide within the coating.  McNaul discloses that the ink recective coating can be formed on the layer.
b.	van Driesten discloses the use of an ink receptive layer to improve the printability of layer.  The coating can comprise EVA with filler and the filler being silica.
.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNaul et al (US Patent 5225260) in view of Changshu (CN106047213A which has been machine translated.
a.	McNaul anticipates claim 1 for the reasons noted above, however this reference is silent to a double sided adhesive tape of PET with acrylic glue.
b.	Changshu discloses the use of a double sided PET film with acrylic glue on the PET layer.
c.	It would have been obvious to one of ordinary skill in the art to have used the film of Changshu as it would be a suitable alternative.  See MPEP 2144.06.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785